DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 11/04/2021, in which claims 1 – 10, are pending and presented for examination.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A method for decoding a data signal representative of at least one image cut into blocks, wherein the method includes, for a current block to be decoded, the following acts performed by a decoding device: - determining, in said data signal, a residual data block associated with the current block to be decoded, said residual data block having data rows and data columns, - determining a permutation-transformation pair comprising a transformation mathematical operation and a permutation mathematical operation to be applied in combination to said residual data block, said transformation mathematical operation and said permutation mathematical operation belonging to respectively at least one transformation operation and a plurality of permutation operations, - firstly transforming the data of said residual data block by the determined transformation mathematical operation to produce transformed data, said determined transformation mathematical operation being applied to said data rows and data columns of said residual data block, - secondly permuting the transformed data by the determined permutation mathematical operation to produce data transformed then permuted, said determined permutation mathematical operation being an operation of transposing said transformed data, and - using said data transformed then permuted to reconstruct said current block by a predictive decoding.


Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.
Indeed, Examiner agrees with Applicant’s note that claim 1 explicitly requires the data of the residual block to be transformed "by the determined mathematical operation to produce transformed data." Then claim 1 explicitly requires the transformed data to be permuted to produce data transformed then permuted. In HE, Fig. 4, "Transform Skipping" does not produce transformed data. Thus, HE never discloses that a transformation mathematical and a permutation mathematical operation are to be applied in combination to a residual data block.
Consequently, the invention recited in claim 1 as claimed would be novel over HE and not obvious over the proposed modification of YANG in view of HE. 
Moreover, HANDLEY does not disclose the claimed steps: 
"secondly permuting the transformed data by the determined permutation mathematical 
operation to produce data transformed then permuted, said determined permutation mathematical operation being an operation of transposing said transformed data, and using said data transformed then permuted to reconstruct said current block by a predictive decoding." 
 	The identified transpose operation in HANDLEY thus does not follow a transformation mathematical operation that is applied to said data rows and data columns of said residual data block. Rather, it is part of the transform operation. Consequently, the invention as claimed in claim 1 would be novel over HANDLEY. 
 	Accordingly, it appears that the skilled person in the art would not be incited to combine YANG, HE and HANDLEY and even if combined would not find the distinctive feature of claim 

Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487